DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the graded container" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirianoff (4,024,856).
Kirianoff teaches  a device (main Fig) for measuring the volume of a breast comprising - a cup-shaped template 15 of variable size to embrace a breast 17 to be measured and having an interior wall 21 located in proximity to a breast 17 to be measured and the cup-like template further comprises an opening 43 permits passage of excess fluid out of the space 19 between said interior wall and the patient's breast as fluid is injected into said space; - a sealing means 33 all around periphery thereof for contact with a patient's skin of the breast to be measured; - a connector means 41 in said template for passage of a fluid into the space formed between said interior wall  and the breast to be measured when the cup shaped template is sealed against the patient's skin by said sealing means 33, - a container 45 for measuring the volume of fluid injected into said cup a shaped cup from the exterior to fill space  between said interior wall and the patient's breast  thereof, through the connection means.
With regard to claim 2, a bra structure is shown to retain the template against the skin of the patient and with regard to claim 3, a tube connects container 45 to the cup of the template.
With regard to claim 4, the device has overflow tubes 43 for when air is displaced at the end of a measurement cycle.
Claim 5 is addressed by the use of syringe 45 as the means to determine the volume of the breast and claim 7 is addressed by Kirianoff’s stated function of the device in the title of the patent (asymmetrical breast measurement).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
June 1, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836